Citation Nr: 1135890	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
These matters were previously before the Board in February 2010.  At such time, the Board remanded them to the Agency of Original Jurisdiction (AOJ) to conduct additional evidentiary development.  That development has since been completed and the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not shown to have been present in service, or for many years thereafter, nor is such disability the result of any incident or incidents of the Veteran's period of active military service.

2.  Tinnitus is not shown to have been present in service, or for many years thereafter, nor is such disability the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a March 2006 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter was issued prior to the initial adjudication of the claims.  

In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, the March 2007 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  In addition, records relied upon by the Social Security Administration in making a disability determination are of record.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent VA audiologic examinations in June 2008 and April 2010.  The Board's concerns regarding the adequacy of the June 2008 examination were addressed in its February 2010 remand directives.  The most recent examination and opinion issued in April 2010 was required to obtain reliable audiologic results and a medical opinion as to the most likely etiology for the claimed disabilities.  In sum, the examination report reflects consideration of the Veteran's current complaints, and includes appropriate examination findings and diagnoses and an opinion consistent with the evidence of record.  The Board therefore concludes that the examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009).   Moreover, the Board finds that there has been substantial compliance with its remand and additional development is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Background and Analysis

The Veteran alleges exposure to acoustic trauma while serving on a flight deck of an aircraft carrier in the Navy.  The Veteran's DD-214 indicates that he served in the U.S. Navy, including service aboard the U.S.S. Ticonderoga.  Service personnel records reflect that his primary responsibility was as a laborer on dual propeller planes.  The Veteran's service enlistment examination in November 1971 revealed the following puretone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15

20
LEFT
15
10
25

30

His service treatment records contain no reports of tinnitus or hearing loss.  

He underwent a service separation examination in January 1973.  The examination revealed puretone thresholds, in decibels:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
25
15
LEFT
5
5
25
35
25

Social Security disability records include a December 1989 disability determination examination.  Significantly, while the Veteran alleged disability due to foot and knee conditions, he made no mention of any hearing loss disability and specifically denied any tinnitus.  On physical examination, the examiner noted that the external auditory canals were patent, and the Veteran was "able to hear routine conversation without difficulty."

In January 2006 the Veteran filed a claim seeking entitlement to service connection for hearing loss and tinnitus.  He described exposure to jet sounds while serving on the flight deck of the U.S.S. Ticonderoga.  

He underwent a VA audiologic consultation in May 2006.  At such time, he described in-service noise exposure.  He described a post-service career involving roofing work, driving, and work in hospitals.  He reported several head injuries as an adult.  He reported bilateral periodic tinnitus, 2-3 times per week, lasting about 1 minute.  He stated that he first noticed it after returning from Vietnam.  An audiologic evaluation revealed a mild to moderate mid to high frequency sensorineural hearing loss.  

During a November 2007 audiologic evaluation, bilateral hearing aids were prescribed.  

During a June 2008 VA examination, the Veteran described his occupation in service as an aviation structural mechanic.  He reported post-service occupational noise exposure as a roofer.  He denied recreational noise exposure.  He also reported that he was shot in the head with a gun in 1995, but was uncertain if this resulted in hearing loss.  He reported that tinnitus had its onset shortly after discharge from active duty service.  An audiologic examination, however, could not be conducted due to unreliable responses from the Veteran.  The report notes that the Veteran was instructed several times on how to properly respond but was unable to comply with the examiner's instructions.  

Finally, during the April 2010 VA examination, the Veteran reported aircraft noise exposure while in the military.  Post-service noise exposure included work as a fiberglass packer, a transportation specialist for medical patients, and as a roofer.  He reported several head injuries as an adult where he was left unconscious.  He reported that tinnitus had its onset during military service.  

An audiological evaluation was conducted and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
50
55
55
LEFT
40
55
60
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Results revealed normal to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  

After a review of the Veteran's service treatment records, the examiner opined that it was less likely than not that the current bilateral hearing loss and tinnitus had their onset during active duty service.  The examiner noted that the service treatment records did not show a significant threshold shift during service.  The examiner further noted no reports of tinnitus during service and indicated that the Veteran's report of tinnitus reported during the May 2006 audiologic evaluation was "normal" tinnitus because it did not rise to the level of pathologic tinnitus as described in the medical literature (tinnitus lasting more than 5 minutes and occurring more than once a week).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, while it is quite possible that the Veteran was exposed to loud sounds during active duty service, the service treatment records are silent for complaints or findings of either hearing loss or tinnitus.  In addition, there is no documentary evidence showing hearing loss or tinnitus for many years following discharge from service. There remain evidentiary gaps in the presentation of the claims.  The Board is left with a substantial period of time in which there is no objective evidence of a hearing loss or tinnitus disability.  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods of time as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).  In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the additional factors noted by the April 2010 VA examiner, namely inconsistent reports regarding the nature and severity of tinnitus.   

The Board finds the April 2010 VA examination opinion the most probative evidence addressing the likely etiology of the hearing loss and tinnitus disabilities.  It is apparent that the examiner considered the Veteran's history and reviewed his claims file.    

In addition, the Board finds that there are inconsistencies with the lay statements of record that tend to diminish their credibility and probative weight.  For instance, while the Veteran is alleging that tinnitus had its origin during service, during the December 1989 disability examination, he specifically denied having tinnitus.  In addition, while the Veteran reports persistent tinnitus to the April 2010 VA examiner, he only reported a sporadic history of tinnitus to the May 2006 VA audiologist.  

In sum, considering all of the evidence of record, including the lay statements of record, the Board finds that the preponderance of the evidence is against the claims, and, accordingly, they must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


